Per Curiam.

We affirm the decision of the BTA.
The BTA found that the evidence before it included a conveyance fee statement of March 19, 1990, indicating a consideration of $38,000 for transfer of the property. There was no evidence before the BTA to suggest that the transfer was other than an arm’s-length transaction.
“The fair market value of property for tax purposes is a question of fact, the determination of which is primarily within the province of the taxing authorities, and this court will not disturb a decision of the Board of Tax Appeals with respect to such valuation unless it affirmatively appears from the record that such decision is unreasonable or unlawful.” Cardinal Fed. S. & L. Assn. v. Cuyahoga Cty. Bd. of Revision (1975), 44 Ohio St.2d 13, 73 O.O.2d 83, 336 N.E.2d 433, paragraph four of the syllabus. See, also, Crow v. Cuyahoga Cty. Bd. of Revision (1990), 50 Ohio St.3d 55, 552 N.E.2d 892.
*104The BTA, citing Zindle v. Summit Cty. Bd. of Revision (1989), 44 Ohio St.3d 202, 542 N.E.2d 650, observed that “[t]he burden is upon the party seeking a reduction to prove his right to the reduction in value.” Appellant did not sustain his burden. The BTA’s decision, being neither unreasonable nor unlawful, is affirmed.

Decision affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.